Exhibit 10.6
LOCKUP AGREEMENT
 
Ladies and Gentlemen:


 
__________, 2015
 
The undersigned is the beneficial owner of certain shares of common stock of
Orbital Tracking Corp. (the “Company”) identified in the signature block hereto
(the “Subject Shares”). The undersigned understands that the Company will
proceed with certain strategic initiatives and transactions (collectively, the
“Initiatives”) in reliance on this Lockup Agreement.


1.           In recognition of the benefit that the Initiatives will confer upon
the undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, that, during the period beginning on the date hereof and
ending June 1, 2016 (the “Lock-Up Period”), the undersigned will not, directly
or indirectly, except as set forth in Exhibit A hereto, (i) offer, sell, offer
to sell, contract to sell, hedge, pledge, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or sell (or announce any offer, sale, offer of sale,
contract of sale, hedge, pledge, sale of any option or contract to purchase,
purchase of any option or contract of sale, grant of any option, right or
warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any of the Subject Shares beneficially owned, within the meaning
of  Rule  13d-3  under  the  Securities  Exchange  Act  of 1934, as amended (the
“Exchange Act”), by the undersigned on the  date  hereof  or  hereafter acquired
or (ii) enter into any swap or other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Subject Shares, whether any such swap or transaction
described in clause (i) or (ii) above is to be settled by delivery of any of the
Subject Shares (each of the foregoing, a “Prohibited Sale”).
 
2.           Notwithstanding the provisions of Section 1 hereof,  the
undersigned (and any transferee of the undersigned) may transfer any Subject
Shares (i) by will or as a bona fide gift or gifts, provided that prior to such
transfer the donee or donees thereof agree in writing to be bound by the
restrictions set forth herein, (ii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, (iii) if such transfer occurs by operation of law, such as
rules of descent and distribution or statutes governing the effects of a merger,
(iv) to any member of the undersigned, (v) to any  trust, partnership,
corporation or other entity formed for the direct or indirect benefit of the
undersigned or the immediate family of any transferee of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
Subject Shares subject to the provisions of this Lockup Agreement or (vi) as set
forth on Exhibit A annexed hereto.  In addition, the foregoing shall not
prohibit privately negotiated transactions, provided the transferees agree, in
writing, to be bound to the terms of this Lockup Agreement for the balance of
the Lockup Period.

 
 

--------------------------------------------------------------------------------

 
 
3.           This Lockup Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
4.           This Lockup Agreement will become a binding agreement among  the
undersigned  as  of  the  date  all  Lockup  Agreements  sought  by  the  Company  from  other
shareholders of the Company which have been sought in connection with the
request that Shareholder execute this Lockup Agreement, have been executed and
delivered to the Company and remain effective. This Lockup Agreement may be
terminated by the mutual agreement of the Company and the undersigned, and if
not sooner terminated will terminate upon the expiration date of the Lockup
Period. This Lockup Agreement may be duly executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall be deemed to constitute one and the same instrument.
Signature pages from separate identical counterparts may be combined with the
same effect as if the parties signing such signature page had signed the same
counterpart. This Lockup Agreement may be modified or waived only by a separate
writing signed by each of the parties hereto expressly so modifying or waiving
such agreement.
 
[Remainder of Page Intentionally Left Blank.]

 
 

--------------------------------------------------------------------------------

 
 
 

  By:__________________   Name:
Title:
Common Stock subject to this Agreement (includes Common Stock underlying
Preferred Stock):     shares

                                                          
ACCEPTED AND AGREED TO:
 
ORBITAL TRACKING CORP.
 
By:                                                                 
Name: David Phipps
Title: Chief Executive Officer




[Signature Page to Lock-Up Agreement]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
(A) Up to _________ shares during any consecutive 30 day period, reduced by any
amount of shares sold by an affiliate of Shareholder; and (B) on terms no less
favorable than permitted for any other Shareholder who has executed a
Lockup  Agreement in connection with or in furtherance of the Initiatives.